DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. Applicant argues new drawings are not required because this application is a national stage filing of PCT application EP2018/066058, and thus does not have to comply with 37 C.F.R. § 1.83(a). As noted in M.P.E.P. § 1893.03(f).  In response, Examiner notes MPEP 1893.03(f) is referring to PCT Rule 11 ‘Physical Requirements of the International Application’ with only the physical and not the substantive requirements of the drawings.  Examiner points to MPEP Appendix T, Article 7 - The Drawings, (1) “drawings shall be required when they are necessary for the understanding of the invention.”  In this case, the ‘changing a position or alignment of the airbag within a steering wheel hub of a steering wheel’ in claim 11; ‘movable element’ in claim 13; and ‘controlling an opening behavior of an airbag flap’ in claim 14 must be shown for understanding of the invention.  In addition, MPEP 1893.03(f) states “the examiner does have the authority to require new drawings if the drawings were published without meeting all requirements under the PCT for drawings.”  The drawings did not meet the requirement of understanding the invention.
Applicant’s arguments with respect to claims 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The drawings are objected to under MPEP Appendix T, Article 7 - The Drawings, (1) “drawings shall be required when they are necessary for the understanding of the invention.”  In this case, the ‘changing a position or alignment of the airbag within a steering wheel hub of a steering wheel’ in claim 11; ‘movable element’ in claim 13; and ‘controlling an opening behavior of an airbag flap’ in claim 14 must be shown for understanding of the invention.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-10, 13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faruque et al. (US 9,744,932).
With respect to claims 9 and 15, Faruque et al. discloses a method for operating an airbag (14) of an occupant protection device of a vehicle (26), the method comprising: determining that the vehicle (26) is being operated in an autonomous driving operation (col. 2, lines 4-14); automatically positioning or aligning (col. 2, lines 50-56 describing rotating the base 38 by an electric motor) the airbag (14), responsive to the determination that the vehicle is being operated in the autonomous driving operation (col. 2, lines 4-14), within an interior of the vehicle depending on an angle (fig. 3) of a vehicle seat (28) assigned to the airbag (26) relative to a longitudinal axis of the vehicle by shifting the airbag (26) in a direction of a transverse axis (fig. 3) of the vehicle (26), or rotating the airbag at least about a vertical axis of the vehicle to change a direction of deployment of the airbag.  (Figs. 1-11, col. 1, lines 47-67, cols. 2-6.)
With respect to claims 10 and 18, Faruque et al. discloses the airbag (14) is automatically positioned or aligned within the vehicle interior (col. 6, lines 4-678) depending on the positioning of the vehicle seat (28) when an imminent collision to the vehicle (26) is detected.  (Figs. 1-11, col. 1, lines 47-67, cols. 2-6.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. in view of Weerappuli (US 2018/0118151).
With respect to claim 14, Paxton et al., as modified, discloses positioning or aligning of the airbag comprises setting a direction of deployment of the airbag depending on the positioning of the vehicle seat but is silent regarding controlling an opening behavior of an airbag flap.  Weerappuli teaches of controlling an opening behavior of an airbag flap (18) covering the airbag (paragraph 23) by setting a direction of deployment (figs. 3-4B).  (Figs. 1-10B, paragraphs 19-56.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the airbag system as described in Weerappuli into the invention of Paxton et al., as modified, in order to effectively deploy the airbag depending on direction of deployment.  (Paragraph 20.)  
Allowable Subject Matter
Claims 11-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616